Title: To George Washington from James Madison, 24 August 1788
From: Madison, James
To: Washington, George



Dear Sir
New York Augst 24. 1788.

I was yesterday favored with yours of the 17th 18th under the same cover with the papers from Mr Pleasants. The Circular letter from this State is certainly a matter of as much regret, as the unanimity with which it passed is matter of surprize. I find it is every where, and particularly in Virginia, laid hold of as the signal for united exertions in pursuit of early amendments. In Pennsylva. the antifederal leaders are I understand, soon to have a meeting at Harrisburg, in order to concert proper arrangements on the part of that State. I begin now to accede to the opinion, which has been avowed for some time by many, that the circumstances involved in the ratification of New York will prove more injurious than a rejection would have done. The latter wd have rather alarmed the well meaning antifederalists elsewhere, would have had no ill effect on the other party, would have excited the indignation of the neighbouring States, and would have been necessarily followed by a speedy reconsideration of the subject. I am not able to account for the concurrence

of the federal part of the Convention in the circular address, on any other principle than the determination to purchase an immediate ratification in any form and at any price, rather than disappoint this City of a chance for the new Congress. This solution is sufficiently justified by the eagerness displayed on this point, and the evident disposition to risk and sacrifice every thing to it. Unfortunately the disagreeable question continues to be undecided, and is now in a state more perplexing than ever. By the last vote taken, the whole arrangement was thrown out, and the departure of Rho. Island & the refusal of N. Carolina to participate further in the business, has left eleven States only to take it up anew. In this number there are not seven States for any place, and the disposition to relax, as usually happens, decreases with the progress of the contest. What and when the issue is to be is really more than I can foresee. It is truly mortifying that the outset of the new Government should be immediately preceded by such a display of locality, as portends the continuance of an evil which has dishonored the old, and gives countenance to some of the most popular arguments which have been inculcated by the Southern antifederalists.
New York has appeared to me extremely objectionable on the following grounds. It violates too palpably the simple and obvious principle that the seat of public business should be made as equally convenient to every part of the public, as the requisite accomodations for executing the business will permit. This consideration has the more weight, as well on account of the catholic spirit professed by the Constitution, as of the increased resort which it will require from every quarter of the Continent. It seems to me particularly essential that an eye should be had in all our public arrangements to the accomodation of the Western Country, which perhaps cannot be sufficiently gratified at any rate, but which might be furnished with new fuel to its jealousy by being summoned to the sea-shore & almost at one end of the Continent. There are reasons, but of too confidential a nature for any other than verbal communication, which make it of critical importance that neither cause, nor pretext should be given for distrusts in that quarter of the policy towards it in this. I have apprehended also that a preference so favorable to the Eastern States would be represented in the Southern as a decisive proof of the preponderance of that scale, and a justification of all the

antifederal arguments drawn from that danger. Adding to all this the recollection that the first year or two will produce all the great arrangements under the new System, and which may fix its tone for a long time to come, it seems of real importance that the temporary residence of the new Congress, apart from its relation to the final residence, should not be thrown too much towards one extremity of the Union. It may perhaps be the more necessary to guard agst suspicions of partiality in this case, as the early measures of the new Government, including a navigation Act will of course be most favorable to this extremity.
But I own that I am much influenced by a view to the final residence, which I conceive more likely to be properly chosen in Philada than in New York. The extreme excentricity of the latter will certainly in my opinion bring on a premature, and consequently an improper choice. This policy is avowed by some of the sticklers for this place, and is known to prevail with the bulk of them. People from the interior parts of Georgia, S.C. N.C. Va & Kentucky will never patiently repeat their trips to this remote situation, especially as the legislative sessions will be held in the winter season. Should no other consequence take place than a frequent or yearly agitation of this contentious subject, it would form a strong objection agst N. York.
Were there reason to fear a repugnance to the establishment of a final seat, or a choice of a commercial City for the purpose, I should be strongly tempted to shun Philada at all events. But my only fear on the first head is of a precipitancy in carrying that part of the fœderal Constitution into effect, and on the second the public sentiment as well as other considerations is so fixedly opposed as to banish the danger from my apprehensions. Judging from my own experience on this subject, I conclude that from motives of one sort or another ten States at least (that is 5 from each end of the Union) to say nothing of the Western States will at any proper time be ready to remove from Philada. The only difficulty that can arise will be that of agreeing on the place to be finally removed to and it is from that difficulty alone, and the delay incident to it, that I derive my hope in favor of the banks of the potowmac. There are some other combinations on this subject into which the discussion of it has led me, but I have already troubled you with more I fear than may deserve your attention.

The Newspapers herewith inclosed contain the European intelligence brought by the last packets from England. With every sentiment of esteem & attachment I remain Dear Sir, Your Obedt & Affecte servt

 Js Madison Jr

